McNally, J. (concurring).
I concur in the result. The question presented is whether the memorandum relied on by plaintiffs serves to enlarge the defendant’s common-law liability as bailee to that of surety. Contemporaneous circumstances and conversations may tend to establish that the exercise of reasonable care on the part of the defendant precludes recovery on the memorandum. I am of the opinion that considering the memorandum as a whole the phrase “ at your risk” is ambiguous. Evidence of the circumstances surrounding the execution of the memorandum is admissible to resolve the ambiguity. (Concoff v. Occidental Life Ins. Co., 4 N Y 2d 630, 637.)
The authorities relied on by the plaintiffs are distinguishable.
In Zaidens v. Salter (142 Misc. 439) the jewelry was delivered against a memorandum providing “ at your risk, reasonable wear and tear only excepted ”. The exception, not present in the case at bar, served to enlarge the bailee’s liability. Moreover, the case was decided on submitted facts and the court there observed (p. 441): “No request is made therein for permission to offer testimony to show that by a custom of the trade the words in the contract ‘ at your risk ’ should be construed to exclude liability for the theft of the merchandise through no fault of the defendant.”
In Agricultural Ins. Co. v. A. Rothblum, Inc. (147 Misc. 865) the defendant offered no proof and the litigated issue related to the extent of the plaintiff’s right of subrogation.
In Nelkin v. Farber (196 Misc. 545, 546) the memorandum provided “ in the event said property is damaged, lost, stolen or destroyed, the undersigned will be responsible therefor, whether caused by the undersigned or by another over whom the undersigned has no control and whether negligent or not ”. The court there properly held the writing to be plain and unambiguous.
In Allemania Fire Ins. Co. v. Keller Diamond Corp. (101 N. Y. S. 2d 9, revd. on other grounds 278 App. Div. 899) defendant assumed “ risk from all hazards ”; and in Winfred Jewelry v. Spivack (12 Misc 2d 74) defendant assumed ‘ ‘ risk of all hazards ”.
In Verstandig & Sons, Inc. v. Sobel (26 Misc 2d 649) the memorandum provided ‘ ‘ at your risk of loss, or damage from all hazards, whether by theft, robbery, fire or otherwise ”.
None of the cited cases involved a memorandum illumined by contemporaneous circumstances and conversations relative to its meaning and scope such as here.
*341Babin, J. P., and Valente, J., concur with Steuer, J.; McNally, J., concurs in result in opinion, in which Eager, J., concurs.
Order, entered on June 9,1961, granting plaintiffs’ motion for summary judgment, unanimously reversed, on the law", with $20 costs and disbursements to the appellant, and the motion for summary judgment denied, with $10 costs.